Interim Decision #2604

MATTER OF ANWO

In Deportation Proceedings
A-19395836
Decided by Board August 4,

1977

(1)The respondent, a native and citizen of Liberia was admitted to the United States as a
nonimmigrant student on December 9, 1969, and was accorded lawful permanent
resident status on October 11, 1973. On September 9, 1975, he was convicted for
possession of marihuana in violation of section 402 of Title 33, of the District of Columbia
Code. Respondent was subsequently found deportable under section 241(a)(11) of the
Immigration and Nationality Act and ordered deported to Liberia.
(2) Relief under section 212(c) of the Act is available only to an alien who has established
lawful permanent residence and maintained it for seven consecutive years. Nothing in
the statutory language or legislative history indicates a Congressional intent to extend
the same benefit to une whose "dumicile" here was accrued as a nonimmigrant.
(3) Respondent is statutorily ineligible for relief under section 212(c) of the Act because he
has not been a lawful permanent resident for seven consecutive years.
(4) Board declines to follow the rationale expressed in Tim Lok v. INS, 548 F.2d 37 (2 Cir. ,
1977), in cases arising outside of the second circuit. Nevertheless, respondent would not
even qualify for relief under the rationale expressed in Tim Lok v. INS, because he was
admitted as a nonimmigrant student. Under these circumstances, a fixed intent to
remain in the United States, which is a necessary ingredient of domicile, would have
rendered respondent's nonimmigrant status and domicile in this country unlawful and
thus not within the second circuit's holding in Tim Lok, supra.
CHARGE:

Order Act of 1952—Section 241(a)(11) [8 U.S.C. 1251(a)(11))—Convicted of violation of
law or regulation relating to the illicit possession of marihuana
ON REM LP OP RESPONDENT:
ON BEHALF OF SERVICE:
Lois E. Bruckner, Esquire
Mary Jo Grotenrath
3423 Olney-Laytonsville Road
Appellate Trial Attorney
Olney, Maryland 20832
BY: Milhollan, Chairman; Wilson, Maniatis, Appieman, and Maguire, Board Members

In a decision dated January 26, 1977, the immigration judge found the
respondent deportable under section 241(a)(11) of the immigration and
Nationality Act as an alien who had been convicted of an offense relating
to the illicit possession of marihuana, and ordered him deported to
Liberia. The respondent appealed from that decision, originally arguing
tb at deportation on the stated charge would be in violation of the
respondent's rights under the Fifth Amendment to the United States
293

Interim Decision #2604
Constitution. In oral argument before this Board, however, the respondent, through counsel, requested that we remand the record to the

immigration judge for consideration of the respondent's claim for relief
from deportation under section 212(c) of the Act and the decision of the
United States Court of Appeals for the Second Circuit in Tim Lok v.
INS, 548 F.2d 37 (2 Cir. 1977), rehearing denied March hi, 1977. For
the reasons that follow, the respondent's request for remand of the
record will be denied, and the appeal will be dismissed.
The respondent, a native and citizen of Liberia, was admitted to the

United States as a nonimmigrant student on December 9, 1969, and was
accorded lawful permanent resident status on October 11, 1973. On
September 9, 1975, he was convicted in United States District Court of
possession of five pounds of marihuana, in violation of Title 33, District of
Columbia Code, §402.
I
in his brief submitted to the immigration judge and incorporated into
the record on appeal, the respondent argues that section 241(a)(11) of
the Act as it relates to lawful permanent residents convicted of possession of marijuana is in violation of the Fifth Amendment to the United

States Constitution. However, it is beyond the power of the Board to
4 I.
entertain constitutional challenges to the Act itself. Matter of
& N. Dec. 556 (BIA 1951); see also Matter of Wong, 13 I. & N. Dec. 820
MIA 1971). This claim, therefore, is pressed by the respondent in an
inappropriate forum. Upon a review of the record, we find that deportability under section 241(a)(11) has been established by clear, convincing,
and unequivocal evidence.

II
Section 212(c) was enacted in 1952 1 to replace the Seventh Proviso to
section 3 of the Immigration Act of 1917. 2 Under this latter section, an
alien otherwise inadmissible under certain provisions of the predecessor
to section 212(a) but returning after a temporary absence to an =relinquished United States domicile of seven consecutive years could be
admitted in the discretion of the Attorney General under such condiawns as he might prescribe.
Section 212(c), as enacted in 1952, contained two significant restrictions upon the discretionary power conferred upon the Attorney General under the Seventh Proviso. First, under section 212(e), relief is
only available to "aliens lawfully admitted for permanent residence who
Proceeded abroad voluntarily and not under an order of deportation."
2

_Act of June 27, 1952, 66 Stat. 163; 8 U.S.C. 1192(c).
Act of February 5, 1917, 39 Stet. 878; ch. 29, §3.

294

Interim Decision *2604
Second, section 212(c) contains the requirement that the lawful permanent resident alien be returning to a "lawful" unrelinquished domicile of
seven years.
The scope of permissible discretion exercisable under the Seventh
Proviso was administratively enlarged early on to allow a nunc pro tune
waiver of a ground of inadmissibility in deportation proceedings. See
Matter of L — , 1 1. & N. Dec. 1 (A.G. 1940). The availability of nuwc pro
bow waivers of inadmissibility was reaffirmed after the enactment of
section 212(c). See Matter of Tudwri, Interim Decision 2467 (BIA 1976).

Following the decision of the United States Court of Appeals for the
Second Circuit in Francis v. INS, 532 F.2d 268 (2 Cir. 1976), w -e held
that relief under section 212(c) was available in deportation proceedings
notwithstanding the fact that the respondent had not effected a 'departure and entry following the acts which rendered him excludable and
deportable. Matter of Silva, Interim Decision 2532 (BIA 1976). The
respondent, therefore, is not precluded from asserting a claim to section
212(c) relief by reason of his failure to effect a departure and reentry, if
he is otherwise eligible under the statute.
To establish eligibility for section 212(c) relief, a respondent must

establish that he has maintained a "lawful unrelinquished domicile" in
the United States for seven consecutive years. Based upon our understanding of the Congressional intent as reflected by the legislative
history of this provision and the restrictive attitude which attended its
incorporation into the Immigration and Nationality Act of 1952 (see Tim,
Lok v. INS, supra, at 41), we have long held that the phrase "'lawful
unrelinquished domicile" meant that the alien must have maintained a
domicile in the United States for seven consecutive years subsequent to
his lawful admission for permanent residence. See Matter of 5— , 5 L &
N. Dec. 116 (BIA 1053); Matter of Lok, Interim Decision 2509 (BIA
1976).

This interpretation of section 212(c) was followed without judicial
challenge for some 24 years. However, it has recently been rejected by
the United States Court of Appeals for the Second Circuit in Tim Lok v..
INS, supra. The court in that case, overruling the decision of the Board
in Matter of Lok, supra, rejected the interpretation of "lawful unrelinquished domicile" set forth in Matter of S — , supra. Noting the Congressional purpose of reuniting families, described in its holding in/Two/cis
v. INS, supra, the court held that there existed no direct legal equation

between the terms "lawfully admitted for permanent residence" and
"lawful unrelinquished domicile." It concluded that it was in fact possible for an alien to possess a "lawful domicile" in the United States
without having been admitted for permanent residence, and therefore
remanded the ease to this Board for determination of whether the
domicile prior to his adjustment of status had been "lawful."
295

Interim Decision #2604
However, we continue to believe that the general Congressional
policy of reuniting families as described in Francis v. INS, supra, and
relied upon by the court in Tim Lok, must give way, in the interpretation of section 212(c), to the specific Congressional intent to restrict the
scope of permissible discretion which had been available to the Attorney
General under the Seventh Proviso to section 3 of the Immigration Act

of 1917. 3 The relief available under the Seventh Proviso and section
212(c), as with all provisions providing discretionary relief from the
statutory mandates of the Immigration and Nationality Act, springs, of
course, from the Congressional belief that exclusion and deportation in
some circumstances would be inhumane. However, section 212(e) was
enacted in 1 952 specifically to restrict the implementation of this policy
to certain classes of aliens. It is this restrictive intent, rather than the
more general policies governing all relief provisions under the Act,
which should govern the interpretation of the language added to section
212(c) and not previously in the Seventh Proviso.
Accordingly, we adhere to our belief that section 212(c) was designed
as means of waiving a disability which would otherwise bar a long term
lawful permanent resident of the United States from returning to (or,
since Francis, continuing) his extensive lawful domicile in this country,
and is available only to one who has: (a) established a lawful permanent
residence, and (b) maintained it for seven years. Nothing in the statutory language or the legislative history indicates a Gong' essiunal intent
to extend the same benefit to one who may have eked out all or part of
seven years of "domicile" while here as a nonimmigrant.
The lawful permanent resident has met extensive quantitative and
qualitative standards at time of entry as an immigrant. He has, legally
and properly, established ties to this country. He may work. He normally looks toward citizenship and will have that privilege in time. He
enjoys greater rights than the nonimmigrant alien and assumes comraensurate responsibilities and duties. It is reasonable that after seven
years of such lawful resident status the Congress intended he should not
lightly be held barred from continuing in that status under the exclusionary provisions of the statute.

On the other hand, the statutory scheme clearly reflects an entirely
different view of the nonimmigrant. He has none of the foregoing

attributes. He is expected to enter, accomplish the purpose of his visit,
and to leave within a relatively short period of time. It is not reasonable
to believe that the Congress visualized him as remaining here for years,
until such time as he could achieve lawful permanent residence, and thus
qualify for benefits of section 212(c). We remain persuaded that the
words "who are returning to a lawful unrelinquished domicile of seven
3 S. Rep. No. 1515, 81st Cong., 2d Sess. 384 (1950); H.R. .Etep. No. 1365, 62d Gong., al
Suess. 51 (1952).

296

Interim Decision #2604
consecutive years," in section 212(c), were intended to impose the requirement that the alien applicant for section 212(c) relief has been in
lawful permanent resident status for seven consecutive years.
The difficulties resulting from the Second Circuit Court of Appeals'
interpretation of section 212(c) become apparent when the entire
scheme of discretionary relief from deportation under the Immigration
and Nationality Act is considered. It is a well-settled principle of statutory construction that all sections of an Act must be reconciled if possible
so as to produce a symmetrical whole. General Motors Acceptance Corp.
v. W hisnant, 387 F.2d 774 (5 Cir. 1968); Maiattoo v. United States, 302
F.2d 880 (D.C. Cir. 1962). Section 212(c) must be interpreted in light of
the other provisions of the Act according relief from deportation. When
the interpretation of that section adopted by the court in Tim Lok,
supra, is viewed in perspective alongside the relief afforded a deportable alien under section 244(a) of the Act a it becomes apparent that the
court's interpretation would render this latter section largely nugatory.
Suspension of deportation under section 244(a) of the Act is potentially available to the class of aliens, whether in illegal, nonimmigrant,
or resident status, who satisfy the seven or ten-year United States
residence requirements. However, the applicant for seetion. 244(a) relief
must also meet strict qualitative requirements. He must e stablish that
he has been a person of good moral character throughout the statutory
period. He must establish that his deportation would cause an extreme
degree of hardship to himself or to specified relatives who are United
States citizens or lawful permanent residents. In short, whether the
applicant is illegal, a nonimmigrant, or a lawful permanent resident, his
mere residence in the United States for a period of seven or ten years
will not entitle him to relief from deportation.
By contrast, section 212(c) imposes no strict standards which must be
met before an applicant is able to escape deportation. The alien applying
for section 212(c) relief has only to show that he is a lawful permanent
resident and that he has maintained a "lawful unrelinquished domicile"
in the United States for a period of seven consecutive years. In light of
the lesser standards which must be met before relief from deportation
can be accorded under section 212(c), the class of aliens to which it
applies must therefore be distinct from, and possess a stronger relationship with this country than, the class of aliens eligible for suspension of
,

4 Under section 244(a), an alien found deportable under the Act who establishes continuous physical presence in the United States for a period of either seven or ten years,
who establishes that he has been a person of good moral character for the same period, and
who establishes that his deportation would cause a specified degree of hardship to himself
or to specified relatives 'who are United States citizens or lawful permanent residents,
may, in the discretion or the Atturney General, have hie deportation et:vended and his
status adjusted to that of a lawful permanent resident.

297

Interim Decision #2604
deportation. Otherwise, the hardship and good moral character requirements of section 244(a) as this section applies to deportable lawful
permanent resident aliens would be rendered nugatory. We conclude,
therefore, that if the strict standards embodied in section 244(a) are not
to be read out of the Act, section 212(c) cannot be interpreted to apply to
lawful permanent residents who have not been in such status for a
period of seven years.
We decline, therefore, to adopt the holding of the Court of Appeals
for the Second Circuit in Tim Lok v. INS, supra, in cases arising outside
the Second Circuit. Accordingly, we adhere to our interpretation of
section 212(c) as set forth in Matter of S—, supra, and hold that relief
under section 212(c) is only available to a lawful permanent resident
alien who has been a lawful domiciliary of the United States for seven
consecutive years subsequent to achieving lawful permanent resident
status.
III
Moreover, we note that even under the interpretation of section

212(c) adopted by the court in Tim Lok v. INS, supra, the respondent in
this case would be ineligible for relief under section 212(c). The respondent was admitted to the United States as a student in 1969. In 1973, his
status was adjusted to that of a permanent resident. 5 Thus, during three
of the seven yearn during which he now claims Lo have been a
domiciliary, he was in nonimmigrant student status.
The term "domicile" is not defined in the Act itself. However, courts
have consistently held that domicile is established upon proof of residence, combined with the "intent to make [that residence] a fixed and
permanent home." Johansen v. Confederation Life Association, 447
F.2d 175, 180 (2 Cir. 1971); Gilbert v. David, 235 U.S. 561, 569 570
(1915); illitchell v. United States, 21 Wall. (88 U.S.), 350, 353 (1875);
Matter of Carron°, Interim Decision 2579 (BIA 1977); Matter
of Garcia., Interim Decision 2366 (BIA 1975).
-

A_ student may establish that he is domiciled at his place of instruction_ Stiel v. Hopkins, 477 F.2d 1116 (6 Cir. 1973). However, an alien

student, admitted as a nonimmigrant under section 101(a)(15)(F), is
subj ect to special restrictions with respect to domicile_ Section
101(.a)(15)(F) defines a nonimmigrant student as one "who seeks to enter
the -United States temporarily and solely for the purpose of pursuing
... a course of study at an established institution of learning. . . ."
(Ern phasis supplied). The alien student is admitted to the United
The record does not reveal whether the respondent remained in student status until
his adjustment in 1973. If he did not, and that status lapsed, his domicile was clearly not
lawful], and he is preelmled from obtaining seetion212(c) relief. However, we shall assume
for tine purpose of our discussion that the respondent's student status at no time lapsed.

298

Interim Decision #2604
States, therefore, under the express condition that he depart at the
expiration of his nonimmigrant visa. Any contrary intent will render his
nonimmigrant student status unlawful. Matter of Gallares, 14 I. & N.
Dec. 250 (BIA 1972). By definition, the fixed intent to remain which is
necessary to establish domicile necessarily involves a violation of lawful
nonimmigrant student status. Therefore, to the extent that the respondent has established, by his intent to remain indefinitely in the United
States, a domicile in this country, this domicile was unlawful. The
respondent is therefore ineligible for relief under section 212(c) even
under the interpretation of that provision enunciated by the court in Tim
Lok v. INS, supra.
The appeal will be dismissed.

ORDER: The appeal is dismissed.

299

